Citation Nr: 0932113	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for VA benefits purposes.



REPRESENTATION

Appellant represented by:	Michael J. Farley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 
1973.  He died in December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  Jurisdiction over this appeal was subsequently 
transferred to the RO in Providence, Rhode Island.

In May 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing was prepared and associated with the claims file.

In March 2008, the Board remanded this claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in the State 
of North Carolina on September [redacted], 1975.

2.  The appellant and the Veteran last cohabitated in 
approximately 1977.

3.  On June 9, 1980, the appellant filed a divorce petition 
against the Veteran which was eventually withdrawn by the 
appellant. 

4.  In August 1980, the Veteran openly held himself out as 
being married to another woman which lasted until the time of 
his death.

5.  The separation between the appellant and the Veteran 
resulted from communication and actions from the appellant of 
a definite intent to end the marriage, and is not shown to be 
solely due to fault or misconduct of the Veteran, or by 
mutual consent with the Veteran for purposes as convenience, 
health, or business.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for VA benefits purposes.  38 U.S.C.A. 
§§ 101, 103, 1304, 1310 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.53, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the "surviving spouse" 
of the Veteran for purposes of receiving VA Dependency and 
Indemnity Compensation (DIC) benefits.  See 38 U.S.C.A. 
§ 1310.  At the outset, the Board notes that DIC benefits 
have been awarded to another claimant, who has been 
recognized as the Veteran's surviving spouse based upon a 
purported valid marriage subsequent to the marriage of the 
appellant and the Veteran.

The legal right of the claimant currently in receipt of DIC 
benefits as the surviving spouse of the Veteran is obviously 
implicated in this case, and the contested claim procedures 
have been followed.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 
20.500-504.  However, as further addressed below, the issue 
on appeal is limited to the appellant's right to legal 
recognition as the surviving spouse of the Veteran for VA 
purposes.

For purposes of entitlement to DIC benefits, a "surviving 
spouse" is defined as a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran, and after September 
16, 1962, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3).

A "spouse" is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parities resided at the time of the marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A 
"surviving spouse" means a person of the opposite sex who 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of his death.  38 C.F.R. 
§ 3.50(b)(1).  In some cases it is possible to establish the 
status of a surviving spouse where there was an attempted 
marriage to the veteran that was invalid because of a legal 
impediment or through a common law marriage.  See 38 U.S.C.A. 
§ 103(a).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.  
Where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of jurisdictions specified 
in § 3.1(j).

The regulation defining continuous cohabitation, 38 C.F.R. 
§ 3.53, states as follows:

3.53 Continuous cohabitation.

(a) General.  The requirement that there must be 
continuous cohabitation from the date of marriage 
to the date of death of the veteran will be 
considered as having been met when the evidence 
shows that any separation was due to the 
misconduct of, or procured by, the veteran 
without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, 
including those caused for the time being through 
fault of either party, will not break the 
continuity of the cohabitation.

(b) Findings of fact.  The statement of the 
surviving spouse as to the reason for the 
separation will be accepted in the absence of 
contradictory information.  If the evidence 
establishes that the separation was by mutual 
consent and that the parties lived apart for 
purposes of convenience, health, business, or any 
other reason which did not show an intent on the 
part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will 
not be considered as having been broken.  State 
laws will not control in determining questions of 
desertion; however, due weight will be given to 
findings of fact in court decisions made during 
the life of the veteran on issues subsequently 
involved in the application of this section.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) 
identified a two-part test to determine whether a spouse can 
be deemed to have continuously cohabited with a veteran even 
if a separation has occurred.  First, the spouse must be free 
of fault in the initial separation.  Gregory, supra, at 112.  
Second, the separation must have been procured by the veteran 
or due to his misconduct, with the fault determination based 
on an analysis of the conduct at the time of separation.  Id.


In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the 
Federal Circuit Court held that the definition of "desert" 
in 38 C.F.R. § 3.53 intended to invoke the well-established 
meaning of "desert" in common law family law.  According to 
Alpough, the generally recognized common law definition of 
"desert" means that a separation by mutual consent does not 
constitute desertion unless the separation resulted from 
misconduct, or communication of a definite intent to end the 
marriage, by the surviving spouse.  Notably, however, the 
Federal Circuit Court observed that 38 C.F.R. § 3.53(b) 
determined that state laws did not control in determining 
questions of desertion, although issues such as the validity 
of marriage were determined by state law.

A Certified Certificate of Marriage from the State of North 
Carolina reflects that the appellant and the Veteran were 
married on September [redacted], 1975.  The Board does not dispute the 
validity of this marriage certificate.

On June 9, 1980, the appellant filed a divorce petition 
against the Veteran in the General Court of Justice, District 
Court Division, of Bladen County, North Carolina (Bladen 
County District Court).  The Court document notified the 
Veteran that he had 30 days after the service of summons to 
file an answer to the complaint, and that his failure to do 
so would result in the appellant filing for the relief 
demanded in the complaint.  Service of process was attempted 
to the Veteran's address in West Haven, Connecticut.  
However, there was no certification of return of service.  
Notably, the underlying complaint is not available.

A License and Certificate of Marriage issued by the State of 
South Carolina reflects that the Veteran and J.M.W. 
(hereinafter J.W.B.) were married on August [redacted], 1980.  It was 
noted that this constituted the Veteran's second marriage.

Notably, in May 2001, a Richland County Probate Court 
official in South Carolina informed the RO that actual copies 
of divorces are not required when applying for a marriage 
certificate.

On April 29, 1981, the appellant's attorney filed a Voluntary 
Dismissal Without Prejudice for the divorce petition in 
Bladen County District Court.  There is no evidence that the 
Veteran was provided notice of this dismissal.

Notably, oral and written communications from the Bladen 
County District Court indicate that diligent searches did not 
find any records of divorce between the appellant and the 
Veteran.  See Letters dated December 29, 1999; February 2, 
2000; and VA Form 119's memorializing communications dated 
May 2001 and April 2009.

A Certificate of Live Birth from the State of South Carolina 
reflects that the Veteran and J.W.B. had a child, R.C.B., 
born on September [redacted], 1981.

In pertinent part, the Veteran filed an Application for VA 
Compensation or Pension (VA Form 21-526) in March 1993.  The 
Veteran reported a marriage with J.W.B. in Columbia, South 
Carolina on July [redacted], 1980.  He further reported a termination 
of marriage with the appellant in North Carolina in 1979.

The Veteran's accompanying VA clinical records, dated in 
1993, reflected his admission of alcohol abuse and difficulty 
controlling his anger, especially when drinking.  Diagnoses 
include alcohol (ETOH) dependence and posttraumatic stress 
disorder (PTSD).  The Veteran reported a current marriage for 
10 years, and being with this spouse for 15 years.  He also 
reported a prior marriage which lasted 5 years.

Similarly, the Veteran filed a VA Form 21-526 in July 1993 
reporting a marriage to J.M.W., and a "DIVORCE" from the 
appellant.

A Certified Death Certificate reflects that the Veteran died 
on December [redacted], 1998 in the State of Connecticut due to lung 
cancer.  The death certificate listed the informant as being 
J.W.B., who was identified as the Veteran's wife living in 
Connecticut.

In December 1998, J.W.B. filed an application for DIC 
benefits which noted that the Veteran had been married 2 
times.  The accompanying paperwork reflected that J.W.B. had 
assumed responsibility for the funeral and burial expenses.

In January 1999, the Social Security Administration 
recognized J.W.B. as the proper recipient of Veteran's death 
benefits.

In a letter dated January 1999, J.W.B. noted a history of 
separations from the Veteran due to his ongoing alcohol and 
drug abuse.  They had periods of time living separately and 
living together only on weekends.  She reported living with 
the Veteran at the time of his death, and that they had never 
legally separated or filed a petition for divorce.

Statements received in January 1999 from the Veteran's 
cousin, aunt and long-time friend indicated that the Veteran 
was an alcoholic who became verbally abusive to J.W.B. and 
his child.  These individuals were aware of separations 
caused by the Veteran's behavior, but noted that the Veteran 
and J.W.B., continued their marriage and were together at the 
time of his death.

In January 1999, a VA social worker wrote a letter on behalf 
of J.W.B., in response to J.W.B.'s concerns that her 
intermittent separations from the Veteran could affect her 
entitlement to DIC benefits.  In this respect, J.W.B. 
reported several intermittent separations over the last 18 
months of their marriage due to the Veteran's substance 
abuse, which were initiated by J.W.B. as a means to motivate 
changes in the Veteran's behavior and to protect their 
daughter in the home environment.  The social worker 
indicated that the Veteran's behavior and substance abuse had 
been an ongoing problem due to his PTSD.  The VA social 
worker expressed her "surprise and concern" regarding 
J.W.B.'s concerns, noting that J.W.B. had daily assisted the 
Veteran with his care during his terminal hospitalization 
stay, and had appeared as a kind, thoughtful, and loving 
individual who genuinely loved her husband.  It was also 
noted that J.W.B. faced "impossible" choices posed by the 
Veteran's PTSD.

In February 1999, the RO awarded DIC benefits to J.W.B. as 
the surviving spouse of the Veteran.

In May 1999, the appellant filed an application for DIC 
benefits.  She asserted a marriage to the Veteran which ended 
with his death.  She answered "YES" to the question of 
whether she had lived continuously with the Veteran from the 
date of marriage to the time of his death, further 
elaborating "Off and On."  She explained the cause of 
separation as follows:

"He was on a lots of drugs and he abuses drug 
and drinks a lot.."

In a statement dated December 1999, the appellant noted that 
a search of court records found no evidence that she had been 
divorced from the Veteran, and that she last lived with the 
Veteran in 1977.

A December 1999 statement from the appellant's sister also 
reflected her belief that the appellant and the Veteran had 
never been divorced.

In a statement received in January 2000, the appellant 
asserted that she separated from the Veteran in 1977 in order 
to take care of her dying mother who passed away in 1977, and 
that they had remained separated since then.

In a February 2000 statement, the appellant indicated that 
J.W.B., had not been living with the Veteran at the time of 
his death, and that there was no truth to an assertion that 
the appellant and the Veteran had been divorced.

A February 2000 statement from J.H. indicated his belief that 
a marriage between the appellant and the Veteran would be 
recognized in the State of Connecticut.

In a July 2000 statement, J.W.B., asserted that the Veteran 
and herself had been in possession of divorce papers plus a 
newspaper clipping evidencing a divorce between the Veteran 
and the appellant in March 1980, but that she could not 
locate such documents.

A July 2000 statement from the Veteran's aunt included her 
recollection that the Veteran and the appellant moved in 
together while in Charleston, South Carolina in the mid-
1970's, and separated two years later due to domestic 
problems.  The appellant had moved back to North Carolina, 
and the Veteran had moved to Connecticut.  To the best of her 
knowledge, the Veteran and the appellant had divorced in 
March 1980 and the Veteran married J.W.B. thereafter.

A July 2000 statement from the Veteran's mother recalled that 
she had received certified copies of divorce papers between 
the Veteran and the appellant, and that she forwarded such 
papers to the Veteran's address in South Carolina.

A September 2000 statement from the appellant asserted that, 
10 years previous, the Veteran informed her that he did not 
want a divorce, and continued to have feelings for her.  She 
had not returned living with him because he drank too much, 
used drugs daily, did nothing else, and was a liar.  She 
asserted that she stayed in touch with the Veteran and saw 
him when she could.

Statements from J.W.B. in September and October 2000 
indicated that she met the Veteran in the fall of 1976 in 
Columbia, South Carolina.  At that time, she was aware of a 
separation between the Veteran and the appellant who lived in 
different states.  The Veteran moved down to South Carolina, 
and they eventually moved in together.  J.W.B. indicated that 
the Veteran had stated that his relationship with the 
appellant had been difficult due to the fact that they were 
both heavy drinkers and fought all the time.  It was 
indicated that the appellant left the Veteran, and returned 
to North Carolina.  The Veteran and the appellant had kept in 
touch, as the Veteran was very close to P.H. who was not his 
own but who he had helped raise and support.  The Veteran and 
J.W.B. had lost all contact with the appellant at some point 
in time.  She recalled that, in mid-March of 1980, her 
mother-in-law had forwarded court papers that a divorce would 
become final if he did not show up in court by a certain 
date, which had been past due.  She stated that the Veteran 
had obtained a newspaper clipping and a paper which the 
Veteran had obtained when he went to North Carolina 
indicating that the divorce was final.  They later got 
married. 

J.W.B. further stated that she had met the appellant on 
numerous occasions, mostly when the appellant would come to 
visit her stepdaughter (P.H.) and two grandchildren who were 
living with J.W.B. and the Veteran.  J.W.B. also indicated 
having visited the appellant at P.H.'s house in Rhode Island.  
J.W.B. asserted that the appellant knew that the Veteran and 
J.W.B. had been married.

In a statement received in October 2000, the appellant denied 
ever having visited the Veteran and J.W.B. at their home, but 
stated that she visited her daughter while she was living 
there.  She denied that J.W.B. had visited her home, but 
noted J.W.B. had dropped off a check at one point.  She did 
recall speaking to J.W.B. on several brief occasions, to 
include a discussion of a separation between J.W.B. and the 
Veteran due to the Veteran's drug and drinking problems.  
With respect to the divorce proceedings, she stated that she 
started the process with a $50 filing fee, but did not have 
the additional money to proceed.  She further indicated that 
"we" did not want the divorce and it never finalized.  The 
appellant recalled informing the Veteran's mother that they 
were still married, but that the Veteran never informed 
J.W.B.

A January 2001 statement from P.H., the Veteran's 
stepdaughter, indicated her belief that the appellant and the 
Veteran had only been separated.  She had lived with the 
Veteran and J.W.B. for a period of time, but recalled the 
Veteran stating that he had never been divorced from the 
appellant.  She was also aware that the appellant indicated 
that the Veteran and J.W.B. had never been legally married as 
the Veteran was still married to the appellant.  She was only 
aware that the appellant and J.W.B. spoke on the phone 
several times, and that the appellant had visited her in an 
upstairs apartment in Connecticut once.  She also stated that 
the appellant separated from the Veteran due to physical and 
mental abuse.  At that time, she was in 2nd or 3rd grade.

In a statement received in June 2001, the appellant further 
elaborated that she last lived with the Veteran in 1977 when 
she went to take care of her mother.  Thereafter, she 
"stayed in touch" with the Veteran.  The appellant stated 
that she initiated divorce proceedings due to the Veteran's 
inability to hold a job, drinking, and abusing her "one 
time."

In a statement received in July 2001, J.W.B. indicated that 
the divorce papers she had witnessed had been destroyed by 
water damage.  She had first met the appellant in Rhode 
Island, at which time they were introduced.  J.W.B. stated 
that, in several discussions with the appellant, the subject 
of a prior divorce or invalid marriage had never been 
discussed.  Her knowledge concerning the prior marriage 
between the appellant and the Veteran was limited to being 
told that they had quite a few fights stemming from alcohol 
problems and that they could no longer tolerate a marriage.  
J.W.B. also recalled that the appellant had a new boyfriend 
on one visit to P.H., and requested that the subject of the 
Veteran being the ex-husband not be discussed and for the new 
boyfriend to be told they were cousins.

An August 2001 statement from the Veteran's cousin recalled 
that P.H. and her two children had resided with the Veteran 
for a period of time in the 1990's, and that the appellant 
had visited the home on two occasions.

An August 2001 statement from the Veteran's niece recalled 
that the appellant and her boyfriend had visited the home of 
the Veteran and J.W.B., and requested that the boyfriend not 
be informed that the Veteran was an ex-husband as the 
appellant's boyfriend had a past history of being physically 
abusive.

An August 2001 statement from the appellant asserted that she 
had only seen J.W.B. "twice" in her life, with one of those 
occasions being when she accompanied her daughter to her 
house to retrieve a forgotten item.

An August 2001 statement from P.H. asserted that J.W.B. had 
been separated from the Veteran and living with a boyfriend 
at the time of the Veteran's death.

A September 2001 statement from the Veteran's neighbor also 
recalled that P.H. had lived with the Veteran and J.W.B., and 
that the appellant and her boyfriend had visited their home.  
She observed that it appeared to her that "everyone was 
happy family."

In a statement received in January 2002, the appellant 
indicated that the reason she separated from the Veteran was 
due to them having lots of problems, they were not getting 
along, and things were not going well because the Veteran was 
abusive.  

In a statement received in March 2002, P.H. could only recall 
the appellant and J.W.B. meeting "maybe" 2 times, and 
speaking on the phone once or twice.  She could not remember 
the name of the appellant's boyfriend nor any instance where 
the appellant was referred to as cousin in the boyfriend's 
presence.  P.H. did recall telling J.W.B. that the appellant 
and the Veteran had not been divorced, but J.W.B. did not 
take her comments seriously.

At an RO hearing in October 2006, the appellant testified 
that she filed a petition for divorce against the Veteran due 
to the fact that the Veteran and her father did not get 
along.  She did not want a divorce, and did not pursue the 
divorce as she thought they might get back together.  She 
indicated that, in approximately 1995, she had a discussion 
with the Veteran concerning the fact that they were still 
married.  He smiled at that fact, and indicated he did not 
want to be divorced.  This was their only discussion on the 
matter.  After their separation, she had seen him a couple of 
times more where they talked about getting back together.  
But, when he was asked to tell J.W.B. that they were still 
legally married, he "brushed" the issue off.  With respect 
to the circumstances of her marriage to the Veteran, the 
appellant stated that the Veteran abused drugs and alcohol, 
and had been physically abusive to her on two occasions.  On 
one occasion, her father had witnessed her having both eyes 
bruised.  She was also concerned with her 3-year old daughter 
being brought up in such an environment.  These issues, as 
well as her mother becoming sick, led to their separation.  
She indicated that J.W.B. had separated from the Veteran due 
to similar problems.

At a Board hearing in May 2007, the appellant testified that 
her marriage to the Veteran was "okay" at the beginning, 
but that the Veteran abused drugs and alcohol.  They had 
arguments concerning the Veteran's lack of desire to work or 
take care of the household.  She recalled that, on two 
occasions, their arguments escalated into physical violence 
perpetrated by the Veteran.  As a result of those problems, 
she separated from the Veteran at the time she left to take 
care of her ailing mother.  She filed for divorce because it 
was her father's idea, but that she did not want a divorce as 
she took her marriage seriously.  She recalled discussing 
with the Veteran the matter of his being married to two 
people on two occasions.  On the first occasion, the Veteran 
indicated that he did not want a divorce from the appellant 
or J.W.B.  On the second occasion, they got into an argument 
with the Veteran indicating that he still wanted to see the 
appellant while still being married to J.W.B.  She also 
indicated speaking to the Veteran when he called his 
stepdaughter every other weekend, and the issue of the 
Veteran informing J.W.B. of their invalid marriage had been 
discussed.  She moved to Rhode Island in 1984, but she was 
not sure the Veteran was aware that she had moved.  She 
stated that she remained in touch with the Veteran's family.

The appellant's primary argument is that she and the Veteran 
were legally married and were never legally divorced.  
Therefore, the Veteran's marriage to the J.W.B. is not valid 
and, as such, VA must recognize the appellant as the 
surviving spouse of the Veteran.

At the outset, the Board notes that there is no factual 
dispute in the record that the appellant legally married the 
Veteran.  Furthermore, the Board finds that there is no 
acceptable documentary evidence that there was a legally 
recognizable divorce or annulment between the appellant and 
the Veteran.  38 C.F.R. § 3.206.

However, there is also no factual dispute that the appellant 
last cohabitated with the Veteran in approximately 1977.  In 
fact, the appellant concedes that the Veteran at least 
purported to enter into a marriage with J.W.B. in 1980 with 
one child attributable to this marriage.

As reflected in a District Counsel opinion in April 2003, the 
legal effect of the purported second marriage involves a 
complicated application of state marriage law, including the 
issue of which state marriage law applies.  The Board, 
however, need not reach a determination of the validity of 
the marriage to J.W.B. for purposes of this decision.

The fact that the appellant and the Veteran were never 
actually divorced, in and of itself, is insufficient to 
establish the appellant as the Veteran's surviving spouse for 
VA purposes.  As it is clear that the appellant did not 
continuously cohabitate with the Veteran at the time of his 
death, it must be shown that the separation between the 
appellant and the Veteran was by mutual consent for purposes 
of convenience, health, business or any other reason which 
did not show an intent on the part of the appellant to desert 
the Veteran.  38 C.F.R. § 3.53; Alpough, 490 F.3d 1352 (Fed. 
Cir. 2007); Gregory, 5 Vet. App. 108 (1993).

In this case, the undisputed evidence shows that the 
appellant separated from the Veteran in 1977 and never 
returned.  The appellant initiated the separation by leaving 
the domicile that she maintained with the Veteran in South 
Carolina to live in her mother's home in North Carolina.  See 
Appellant's statements dated January 2000, and June 2001; 
hearing testimony in October 2006 and May 2007.  See also 
July 2000 statement from the Veteran's aunt. 

The undisputed evidence shows that the appellant filed a 
divorce complaint against the Veteran on June 9, 1980, which 
clearly reflects a communication from the appellant to the 
Veteran of a definite intent to end the marriage.  See 
38 C.F.R. § 3.53(b); Alpough, 490 F.3d at 1357.

The available statements and actions from the Veteran during 
this lifetime reflected his belief that the appellant had a 
definite intent to end the marriage, as evidenced by his 
remarriage to J.W.B. within one month of the appellant's 
filing of the divorce petition and continuous cohabitation 
with J.W.B. thereafter.  Additionally, the Veteran's VA 
filings during his lifetime reflected his report of being 
"DIVORCED" from the appellant.  Clearly, there was no 
mutual consent to merely separate for matters of convenience.

Thus, the dispositive issue on appeal concerns whether, for 
VA purposes, the continuity of cohabitation between the 
appellant and the Veteran was not considered broken under the 
rules set forth by 38 C.F.R. § 3.53.

The statement of the surviving spouse as to the reason for 
the separation is to be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  The record 
on appeal contains a tapestry of conflicting allegations and 
accusations amongst the appellant and J.W.B., as well as 
various family members, regarding the circumstances regarding 
the Veteran's relations with the appellant and J.W.B., and 
the relations between the appellant and J.W.B themselves.  
The appellant herself has provided conflicting statements on 
material issues of fact.

The statements of the appellant, J.W.B. and family members 
clearly reflect that the Veteran had behavioral problems due 
to alcohol and drug abuse, including verbal abuse.  In fact, 
J.W.B. and the Veteran's family members cited this issue as a 
reason for temporary separations between J.W.B. and the 
Veteran during their "marriage."  However, this fact alone 
does not establish that the appellant did not evidence a 
definite intent to end the marriage, that the separation was 
due solely to fault or misconduct of the Veteran, or that 
such separation was by mutual consent with the Veteran for 
purposes of such as convenience, health, or business.

The appellant's stated reasons for her separation from the 
Veteran are varied and inconsistent.  Her first statement in 
this matter, contained in her May 1999 DIC application, 
identified the Veteran's drug and alcohol abuse as a reason 
for their separation.  No mention was made of verbal or 
physical abuse.  

Importantly, the appellant's response of "Off and On" 
cohabitation with the Veteran from the time of their 
separation until his death is clearly a less than truthful 
characterization of the circumstances of their relationship.  
In later statements and testimony, the appellant clearly 
indicates that she last cohabitated with the Veteran in 1977.  
The Veteran, during his lifetime, described his relationship 
with the appellant as "DIVORCED" in VA filings.

The appellant's next statement in this matter, received in 
January 2000, identified the reason for their separation in 
1977 as leaving to take care of her dying mother.  No mention 
was made of verbal or physical abuse, or any other factor 
related to fault on the part of the Veteran.  Furthermore, 
the statements from J.W.B., the Veteran's mother and aunt 
indicate that the Veteran began dating the J.W.B. during this 
time period, which reflects that the separation was not 
merely for matters of convenience.

The appellant next stated, in September 2000, that the 
Veteran wanted to get back together in approximately 1990 but 
that she had not returned living with him because he drank 
too much, used drugs daily, did nothing else, and was a liar.  
Verbal or physical violence was not mentioned as a concern.

In another statement, received in October 2000, the appellant 
stated that she did not complete the divorce process because 
she did not have sufficient money, which implies that 
finances were a factor for not completing the divorce 
process.  She then implies that the Veteran and herself 
("we") did not want a divorce.  This statement implies that 
the appellant and the Veteran had discussed not obtaining a 
divorce which is entirely inconsistent with the evidentiary 
record.

In this respect, the appellant attempted service of process 
on the Veteran in Connecticut, but the evidence reflects that 
the Veteran was living in South Carolina.  This strongly 
implies that the appellant was not aware of the Veteran's 
whereabouts and, hence, discussions of not wanting a divorce 
is not probable.  Furthermore, the Veteran had been living 
with J.W.B. prior to the filing of the divorce petition, and 
was married within one month of the filing the divorce 
petition at which time the Veteran acknowledged a prior 
marriage on the marriage certificate.  Thus, these facts 
render the appellant's allegations that the Veteran did not 
want a divorce as improbable, as this was a clear signal from 
the Veteran that he thought his marriage with the appellant 
had ended.

Thereafter, the appellant expresses additional reasons for 
her separation from the Veteran.  She alternately cites being 
physically abused one time (June 2001 statement) or two times 
(hearing testimony in 2006 and 2007).  She asserts that the 
divorce petition was initiated at her father's request noting 
that the Veteran and her father did not have good relations 
(hearing testimony in 2006 and 2007), which again adds an 
additional factor in the purported reasons for the separation 
which cannot be completely attributable to the Veteran.  

In the context of these inconsistencies, the Board has 
reviewed a July 2000 statement from the Veteran's aunt, who 
recalls that the Veteran and the appellant separated due to 
"domestic problems."  Statements from J.W.B., who was 
"married" to the Veteran for many years, recalls the 
Veteran's statements during his lifetime that the 
relationship between the appellant and the Veteran had been 
troubled by the fact that they were both heavy drinkers and 
fought all the time.  Notably, the appellant never disputed 
this statement.

The Board, of course, must be cautious of self-serving 
statements from the appellant and J.W.B. when it concerns the 
credibility of any statements made in this case given that 
monetary benefits are at stake.  The appellant has made an 
issue in this case concerning J.W.B.'s knowledge, or lack 
thereof, of a valid divorce between the Veteran and J.W.B.  
The appellant clearly had contact with the Veteran and J.W.B. 
after she last cohabitated with the Veteran in 1977.  In all 
this time, she never once voiced any objection to J.W.B. that 
J.W.B. had been illegally "married" to the Veteran.

To the contrary, the appellant's daughter lived with the 
Veteran and J.W.B. with her two grandchildren.  The appellant 
alleges only having met J.W.B. on two occasions but her 
recollections regarding the circumstances of those visits are 
confusing.  According to the appellant, one of those included 
a brief visit to her home either to drop off a check (October 
2002 statement) or to accompany her daughter in retrieving an 
item (August 2001 statement).  The other visit apparently 
involved a visit to the home of the Veteran and J.W.B., but 
only the daughter was present (October 2000 statement).

However, statements from J.W.B., the Veteran's cousin, the 
Veteran's niece and the Veteran's neighbor assert that the 
appellant visited the home of the Veteran and J.W.B. on at 
least two occasions, including an occasion where the 
appellant brought her boyfriend which is clearly inconsistent 
with the appellant's assertion that she still considered 
having a marital relationship with the Veteran.  The 
Veteran's neighbor, who is perhaps the least interested party 
in this matter and for which the Board finds no basis to 
impeach the credibility of the testimony provided, describes 
the relations among everyone as a "happy family."

Notably, the appellant's stepdaughter has also provided 
inconsistent statements on this matter.  In a statement 
received in March 2002, she asserted that J.W.B. did not 
visit the Rhode Island home at all, and did not recall an 
instance where the appellant's boyfriend visited the home of 
the Veteran and J.W.B.  She asserts personal knowledge of the 
physical and verbal abuse between the Veteran and the 
appellant noting that she was in 2nd or 3rd grade.  However, 
the appellant testified in 2006 that her daughter was 3-years 
old at the time of separation.

Based on the totality of the evidence, including less than 
truthful assertions of fact made by the appellant in pursuit 
of VA benefits, the Board simply cannot accept in full the 
appellant's statements as to the reasons for her separation 
from the Veteran.  See 38 C.F.R. § 3.53(b).

In this case, it is clear that the appellant left the Veteran 
in 1977 and never cohabitated with him again.  She filed a 
divorce complaint against the Veteran on June 9, 1980, which 
clearly reflected a communication from the appellant to the 
Veteran of a definite intent to end the marriage.  See 
38 C.F.R. § 3.53(b); Alpough, 490 F.3d at 1357.  The reasons 
proffered by the appellant as to why a separation occurred 
include a multitude of factors, some of which have nothing to 
do with the Veteran's alleged conduct.  Additional evidence 
of record includes report of domestic disagreements and the 
appellant's own drinking problems as a factor in the 
separation between the Veteran and the appellant.  

Quite simply, the appellant's assertions are not consistent 
or reliable, and the overall credibility of her assertions 
are impeached by her clearly innacurate statements of fact 
during these proceedings.  Furthermore, her own actions in 
this matter are not consistent with her current allegation 
that she considered herself married to the Veteran from the 
time of their separation until the Veteran's death.  The 
appellant clearly had contact with the Veteran and J.W.B. 
under any version of facts presented.  The Veteran and J.W.B. 
clearly held themselves out to be married.  

Regardless of the legal characterization of the nature of 
their relationship, the conduct of Veteran and J.W.B. clearly 
demonstrated an open and hostile signal from the Veteran that 
he did not consider that a marriage existed between the 
Veteran and the appellant, or that a mutual separation had 
occurred for matters of convenience.  The appellant never 
openly rejected, and allowed her own daughter and her 
grandchildren to live in the household of the Veteran and 
J.W.B.  Clearly, this factor is entirely inconsistent with 
the appellant's assertions that she still considered herself 
the spouse of the Veteran at the time of his death.

Accordingly, the Board finds that the appellant did not live 
continuously with the Veteran from the date of their marriage 
to the date of the Veteran's death.  The credible evidence 
establishes that the separation between the appellant and the 
Veteran resulted from communication and actions from the 
appellant of a definite intent to end their marriage, and it 
is not shown that the separation is solely due to fault or 
misconduct of the Veteran, or by mutual consent with the 
Veteran for purposes of such as convenience, health, or 
business.  Accordingly, the appellant cannot be considered 
the Veteran's surviving spouse for VA purposes.

As noted above, the Board recognizes that the evidence 
indicates that the Veteran was not legally divorced from the 
appellant prior to the Veteran's marriage to J.W.B.  However, 
this fact does not negate the fact that the appellant did not 
live with the Veteran continuously until the date of the 
Veteran's death.  See 38 C.F.R. § 3.53.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The appellant filed her application for DIC benefits in May 
1999.  Notably, the Veteran died of a service-connected 
disability, and DIC benefits had already been awarded to 
another claimant.  As such, the dispositive issue on appeal 
concerns whether the appellant could be recognized as the 
surviving spouse of the Veteran for DIC purposes.

A pre-adjudicatory RO letter in October 1999 advised the 
appellant to provide evidence regarding the circumstances of 
her marriage with the Veteran.  A September 2000 letter 
advised her that another claimant was involved, and to 
provide further details to questions of fact that needed to 
be resolved.  Thereafter, the record reflects multiple RO 
communications seeking additional information, which advised 
the appellant of factual assertions made by the other 
claimant in this matter.  Thereafter, the appellant obtained 
assistance of counsel who elicited further details during 
hearings before the RO and the Board.  

Overall, the Board finds that the VCAA content notice 
requirements have been met.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any 
timing deficiencies were cured with readjudication of the 
claim in the June 2009 supplemental statement of the case 
(SSOC).  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the appellant in the development of 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all records 
relevant to a disposition to this appeal, and the appellant's 
attorney has obtained the available records concerning 
divorce proceedings brought forth by the appellant in 1980.  
The Bladen County District Court indicates that no further 
records are available.

Notably, during the RO hearing in 2006, the appellant and her 
counsel were placed on notice that cohabitation was an issue 
affecting the disposition in this case.  The development in 
this case has included the appellant's testimony, multiple 
statements from her explaining the circumstances for her 
separation, and witness statements from numerous family 
members and acquaintances who allege personal knowledge of 
the factual circumstances in this case.  There are no 
outstanding requests for VA to obtain any additional 
available relevant records which may be capable of 
substantiating this claim.

Significantly, the appellant has been provided every 
reasonable opportunity to provide the requisite evidence or 
ask for VA assistance in obtaining such evidence.  The Board 
finds that all evidence necessary to decide this claim has 
been obtained, and that no reasonable possibility exists that 
any further assistance would be capable of further 
substantiating the claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appellant's claim of entitlement to be recognized as the 
surviving spouse of the Veteran for VA benefits purposes is 
denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


